                                         UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF NORTH CAROLINA
                                             CHARLOTTE DIVISION
                                          DOCKET NO. 3:18-CR-202-MOC

                UNITED STATES OF AMERICA,                              )
                                                                       )
                                                                       )
                                                                       )
                Vs.                                                    )                ORDER
                                                                       )
                TONY BERNARD ALEXANDER,                                )
                                                                       )
                                     Defendant.                        )


                       THIS MATTER is before the Court on Defendant’s Pro Se filing, captioned as a “Pursuant

              to Fed. R. Civ. P. 59(e), concerning the Obstruction of Process of Courts, Doc. 50-53.” (Doc. No.

              54). The Court construes Defendant’s filing a Motion to Reconsider the Court’s prior Order

              denying Defendant’s Motion to Dismiss, and the Court hereby denies the motion to reconsider, as

              the Court has already thoroughly discussed Defendant’s arguments regarding the search at issue

              in Defendant’s prior motion to suppress.

                       IT IS SO ORDERED.


Signed: September 3, 2019




                                                             1
